Opinion by
Cole, J.
It appeared from the record that the petitioner for a great many years had imported this merchandise from the same Canadian exporter and that the merchandise had always been entered at the prices paid by the importer, which were the amounts received on sales in this country less freight allowance and 5 percent discount. It also appeared that such values were riever disputed by the customs officials until the time of the entries in question. It was revealed by the testimony that the. 8 percent Canadian sales tax was not included as part of the dutiable value in a few of the 29 entries under consideration, which the witness explained was due to an oversight by a billing clerk in the office of the Canadian shipper. The court was satisfied from examination of the record and consideration of the facts that the petitioner had met the burden imposed under said section 489 and therefore granted the petitions. United States v. Fish (268 U. S. 607) cited.